Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) the second gallium nitride region being interposed between the third gallium nitride region and the fourth gallium nitride region,
a fifth gallium nitride region of p-type disposed between the third gallium nitride region and the first plane, the fifth gallium nitride region having a p- type impurity concentration lower than a p-type impurity concentration of the third gallium nitride region,
a sixth gallium nitride region of p-type disposed between the fourth gallium nitride region and the first plane,
the second gallium nitride region being interposed between the fifth gallium nitride region and the sixth gallium nitride region, and the sixth gallium nitride region having a p-type impurity concentration lower than a p-type impurity concentration of the fourth gallium nitride region, and
a depth of the trench being shallower than a depth of the third gallium nitride region and a depth of the fourth gallium nitride region with respect to the first plane, and the trench having side surfaces with an inclination angle of less than 90 degrees with respect to the first plane.
(Claim 14) the second gallium nitride region being interposed between the third gallium nitride region and the fourth gallium nitride region, and the fourth gallium nitride region having a p-type impurity concentration of 1x10E20 cm-3 or more,
a fifth gallium nitride region of p-type disposed between the third gallium nitride region and the first plane, the fifth gallium nitride region having a p- type impurity concentration of 1xl0E20 cm3 or more,
a sixth gallium nitride region of p-type disposed between the fourth gallium nitride region and the first plane,
the second gallium nitride region being interposed between the fifth gallium nitride region and the sixth gallium nitride region, and the sixth gallium nitride region having a p-type impurity concentration of 1x10E20 cm3 or more,
a seventh gallium nitride region of n-type disposed between the fifth gallium nitride region and the first plane,
an eighth gallium nitride region of n-type disposed between the sixth gallium nitride region and the first plane, and
a trench disposed between the seventh gallium nitride region and the eighth gallium nitride region, a depth of the trench being shallower than a depth of the third gallium nitride region and a depth of the fourth gallium nitride region with respect to the first plane, and
the trench having side surfaces with an inclination angle of less than 90 degrees with respect to the first plane.
(Claim 17) the second gallium nitride region being interposed between the third gallium nitride region and the fourth gallium nitride region, and the fourth gallium nitride region having a p-type impurity concentration of 1x10E20 cm-3 or more,
a fifth gallium nitride region of n-type disposed between the third gallium nitride region and the first plane, a sixth gallium nitride region of n-type disposed between the fourth gallium nitride region and the first plane,
the second gallium nitride region being interposed between the fifth gallium nitride region and the sixth gallium nitride region,
a seventh gallium nitride region of n-type disposed between the fifth gallium nitride region and the first plane, the seventh gallium nitride region having an n-type impurity concentration higher than an n-type impurity concentration of the fifth gallium nitride region,
the eighth gallium nitride region having an n- type impurity concentration higher than an n-type impurity concentration of the sixth gallium nitride region, and
a trench disposed between the seventh gallium nitride region and the eighth gallium nitride region,
a depth of the trench being shallower than a depth of the third gallium nitride region and a depth of the fourth gallium nitride region with respect to the first plane, and the trench having side surfaces with an inclination angle of less than 90 degrees with respect to the first plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Remarks
The examiner has reviewed prior art. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 18, 2021